              Case 2:20-cr-00087-RSM Document 69 Filed 04/09/21 Page 1 of 2




 1                                                  CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                      )   No. CR20-0087-RSM
 8                                                  )
                     Plaintiff,                     )
 9                                                  )   ORDER GRANTING THIRD
                v.                                  )   UNOPPOSED MOTION TO
10                                                  )   CONTINUE TRIAL AND EXTEND
     DARIO FARIAS-VALDOVINOS,                       )   PRETRIAL MOTIONS DEADLINE
11                                                  )
                     Defendant.                     )
12                                                  )
13          THE COURT has considered the unopposed motion of the parties to continue

14   the trial date and pretrial motions deadline and finds that:

15          (a) taking into account the exercise of due diligence, a failure to grant a

16   continuance in this case would deny counsel for the defendant the reasonable time

17   necessary for effective preparation due to counsel’s need for more time to review the

18   evidence, consider possible defenses, and gather evidence material to the defense, as set

19   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

20          (b) a failure to grant such a continuance in this proceeding would likely result in

21   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

22          (c) the additional time requested is a reasonable period of delay, as the defendant

23   has requested more time to prepare for trial, to investigate the matter, to gather evidence

24   material to the defense, and to consider possible defenses; and

25
26

       ORDER GRANTING THIRD UNOPPOSED                               FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL & EXTEND                               1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DEADLINE                                         Seattle, Washington 98101
       (USA v. Farias-Valdovinos; CR20-87RSM) - 1                                   (206) 553-1100
              Case 2:20-cr-00087-RSM Document 69 Filed 04/09/21 Page 2 of 2




 1          (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (e) the additional time requested between the current trial date of April 19, 2021,
 5   and the new trial date is necessary to provide counsel for the defendant the reasonable
 6   time necessary to prepare for trial, considering counsel’s schedule and all of the facts
 7   set forth above; and
 8          (f) the period of delay from the date of this order to the new trial date is
 9   excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
10          IT IS THEREFORE ORDERED that the trial date in this matter shall be
11   continued to June 14, 2021, and that pretrial motions shall be filed no later than May
12   14, 2021.
13          DONE this 9th day of April, 2021.
14
15
16                                                  A
                                                    RICARDO S. MARTINEZ
17                                                  CHIEF UNITED STATES DISTRICT
                                                    JUDGE
18
19
20   Presented by:
21
     s/ Vanessa Pai-Thompson
22   Assistant Federal Public Defender
     Attorney for Dario Farias-Valdovinos
23
24
25
26

       ORDER GRANTING THIRD UNOPPOSED                             FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL & EXTEND                             1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DEADLINE                                       Seattle, Washington 98101
       (USA v. Farias-Valdovinos; CR20-87RSM) - 2                                 (206) 553-1100
